    Case 5:21-cv-05138-PKH Document 2                 Filed 07/27/21 Page 1 of 5 PageID #: 2




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION

JOSHUA LOCKETT                                                                          PLAINTIFF

vs.                                        5:21-cv-05138 PKH
                                       NO. -----

UNUM LIFE INSURANCE COMPANY OF
AMERICA and TYSON FOODS, INC.                                                       DEFENDANTS

                                           COMPLAINT

        Plaintiff, Joshua Lockett, by and through his undersigned attorneys, Lacy Law Firm, and for

his Complaint against Defendants, Unum Life Insurance Company of America and Tyson Foods,

Inc., states:

                                 JURISDICTION AND VENUE

        1.      This is an action arising under the Employee Retirement Income Security Act of

1974, as amended, 29 U.S.C.§§ 1001 et seq. ("ERISA"), to recover benefits due under an employee

benefit plan, to redress breaches of fiduciary duties under ERISA, and to recover costs and attorneys'

fees as provided by ERISA.

        2.      This is an action brought pursuant to section 502(a), (e)(l) and (f) of ERISA, 29

U.S.C. § 1132(a), (e)(l) and (f). The Court has subject matter jurisdiction pursuant to 29 U.S.C.

l132(e)(l) and 28 U.S.C. § 1331. Under section 502(f) of ERISA, 29 U.S.C. § l132(f), the Court

has jurisdiction without respect to the amount in controversy or the citizenship of the parties.

        3.      Venue is properly laid in this district pursuant of section 502(e)(2) of ERISA, 29

U.S.C. § l132(e)(2) and 28 U.S.C. § 139l(b), in that one or more of the Defendants resides or is

found in this district.



                                                  1
   Case 5:21-cv-05138-PKH Document 2                    Filed 07/27/21 Page 2 of 5 PageID #: 3




                                               PARTIES

         4.      Plaintiff Joshua Lockett is an individual residing in Fayetteville, Washington County,

Arkansas.

         5.      Defendant Unum Life Insurance Company of America ("Unum") is a foreign

corporation with its principal place of business located in a state other than Arkansas. Defendant

Unum served as and performed the function of the administrator of Plaintiff's claim. As claims

administrator, Unum made the determination to approve or disapprove disability claims made by

participants of the Plan. Unum ostensibly operated, therefore, as a "fiduciary" of the Defendant Plan

within the meaning of sections 3(21) and 405(c) of ERJSA, 29 U.S.C.§ 1002(21) and§ l 105(c).

Unum's registered agent for service of process is Corporation Service Company, 300 South Spring

Street, Suite 900, Little Rock, Arkansas 72701.

         6.      Defendant Tyson Foods, Inc. ("Tyson") is a foreign corporation with its principal

place of business in a state other than Arkansas. Tyson is the Plan sponsor and "named fiduciary"

of the Defendant Plan, within the meaning of§ 3(16)(A) & (B),§ 3(21)(A), and§ 405(c) ofERISA,

29 U.S.C.§ 1002(16)(A) & (B), § 1002(21)(A), and§ 1105(c). Tyson is a fiduciary of the Plan

within the meaning of§ 3(21)(A) ofERlSA, 29 U.S.C.§ 1002(21 )(A). Tyson is a "party in interest"

within the meaning of§ 3(14) ofERlSA, 29 U.S.C.§ 1002(14). Tyson's registered agent for service

of legal process is CT Corporation, 124 West Capitol Avenue, Suite 1900, Little Rock, Arkansas

72201.

              COUNT I: CLAIM FOR DISABILITY BENEFITS UNDER THE PLAN

         7.      Paragraphs 1-6 are re-alleged and incorporated by reference as if fully set forth herein.




                                                    2
    Case 5:21-cv-05138-PKH Document 2                  Filed 07/27/21 Page 3 of 5 PageID #: 4




          8.    This Action falls under 29 U.S.C. §1132 ofERISA seeking recovery of benefits by

Plaintiff.

          9.    Plaintiff is a participant in an employee benefit plan which provided disability

insurance coverage. The policy of disability insurance under which she has made a claim for

benefits that was denied was renewed after March 1, 2013.

          10.   As a participant, Plaintiff was entitled to long term disability benefits.

          11.     Plaintiff is disabled as a result of complications arising from a failed surgical

procedure to repair a non-union of the distal clavicle of the left shoulder.

          12.   Defendants initially approved Plaintiffs claim for disability benefits only to later

deny his claim based upon the same available medical information. Defendants have unilaterally,

arbitrarily and capriciously denied Plaintiffs claim for disability benefits. This unilateral and

arbitrary denial of Plaintiffs disability benefits violates the provisions ofERISA and the provisions

of the Plan itself.

          13.   The amount of harm to Plaintiff is continuing at this time and is in excess of Federal

Diversity Jurisdiction.

          14.   Pursuant to 29 U.S.C. § 1001 et seq., Plaintiff is entitled to recover all benefits due

and owed under the Plan, past and future, all consequential and incidental damages incurred in result

of the wrongful denial and termination of benefits thereunder, and all attorneys fees and costs herein

expended.

                             COUNT TWO: EQUITABLE RELIEF

          15.   Paragraphs 1-14 are re-alleged and incorporated by reference as if fully set forth

herein.


                                                   3
    Case 5:21-cv-05138-PKH Document 2                  Filed 07/27/21 Page 4 of 5 PageID #: 5




          16.   Tyosn is the Plan sponsor and "named fiduciary" of the Defendant Plan, within the

meaning of§ 3(16)(A) & (B),§ 3(21)(A), and§ 405(c) ofERISA, 29 U.S.C. § 1002(16)(A) & (B),

§ 1002(21)(A), and§ 1105(c). Tyson is a fiduciary of the Plan within the meaning of§ 3(21)(A) of

ERISA, 29 U.S.C. § 1002(21)(A).

          17.   29 U.S.C. § 1132(a)(3) also permits the Plaintiff pursue equitable relief to enforce

ERISA's provisions or the terms of the Plan. This statutory provision encompasses claims for breach

of fiduciary duty, waiver, and estoppel.

          18.   Plaintiff is entitled to recover against Defendants for breach of fiduciary duty, waiver,

and estoppel, pursuant to 29 U.S.C.§ 1132(a)(3) for its actions in this case. Specifically, Defendants

initially approved Plaintiffs claim for disability benefits only to deny his claim based upon the same

available medical information and a lack of improvement and condition. Defendants have failed to

conduct a full and fair review, have ignored relevant medical information, and have failed to obtain

or consider other medical information that would support Plaintiffs claim.

          19.   Pursuant to 29 U.S.C. § 1001, et seq., Plaintiff is entitled to recover all benefits due

and owed under the Plan as a result of the Defendant's breach of fiduciary duty and under the

equitable principles of waiver and estoppel encompassed in the ERISA statutory provision.

                            COUNT THREE: ATTORNEY'S FEES

          20.   Paragraphs 1-19 are re-alleged and incorporated by reference as if fully set forth

herein.

          21.   Plaintiff is entitled to recover a reasonable attorney's fee and costs of the action

herein, pursuant to section 502(g)(l) ofERISA, 29 U.S.C. § 1132(g).




                                                   4
Case 5:21-cv-05138-PKH Document 2               Filed 07/27/21 Page 5 of 5 PageID #: 6




                               PRAYER FOR RELIEF

  WHEREFORE, Plaintiff respectfully prays that the Court:

  (1)    Award Plaintiff all past and future disability benefits to which he is entitled and

         interest as it has accrued since date of original entitlement;

  (2)    Award Plaintiff the costs of this action and reasonable attorney's fees; and

  (3)    Award such other, further and different relief as may be just and proper.



                                        Respectfully Submitted,

                                        Brandon W. Lacy
                                        LACY LAW FIRM
                                        630 S. Main Street
                                        Jonesboro, AR 72401
                                        870-    -1144



                                        Brandon W. Lacy 03098




                                            5
